SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department

413
KA 11-01177
PRESENT: SCUDDER, P.J., PERADOTTO, LINDLEY, VALENTINO, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                               MEMORANDUM AND ORDER

DIARRA HILL, DEFENDANT-APPELLANT.


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ROBERT B. HALLBORG, JR.,
OF COUNSEL), FOR DEFENDANT-APPELLANT.

FRANK A. SEDITA, III, DISTRICT ATTORNEY, BUFFALO (DAVID PANEPINTO OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Supreme Court, Erie County (Penny M.
Wolfgang, J.), rendered May 2, 2011. The judgment convicted defendant,
upon his plea of guilty, of robbery in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
guilty plea of robbery in the third degree (Penal Law § 160.05),
defendant contends that Supreme Court should have dismissed the
indictment on constitutional speedy trial grounds (see People v
Taranovich, 37 NY2d 442, 444-445). We reject that contention. The 15-
month delay between the time of defendant’s arrest and the time of his
plea was not unreasonable (see People v Manuel, 39 AD3d 1185, 1186, lv
denied 9 NY3d 878; People v Morobel, 273 AD2d 871, 871, lv denied 95
NY2d 906). In any event, much of the delay occurred because defendant,
who had been transferred from jail to the psychiatric ward of a local
hospital, had to be evaluated by psychiatrists to determine whether he
was competent to proceed, and he refused to cooperate with the
psychiatrists for several months. Defendant also refused to take
prescribed medication, thus making communication with his attorney
difficult if not impossible. Further delay was occasioned by the fact
that the court, at defendant’s request, assigned a new attorney to
represent him. Although defendant was in custody for much of the time,
the charge was serious in nature; defendant threatened in writing to
kill a bank teller if she did not promptly comply with his request to
hand over money. The court, in concluding that defendant’s
constitutional speedy trial rights were not violated, properly weighed
the relevant factors set forth by the Court of Appeals in Taranovich (37
NY2d at 445).
Entered: May 3, 2013                            Frances E. Cafarell
                                                Clerk of the Court